Title: 25th.
From: Adams, John Quincy
To: 


       Good Friday. Went in the afternoon to Longchamps. This is the last Day. Every year; the wednesday, thursday, and friday, of the week preceding Esther, which is called Semaine Sainte, there is a kind of procession in the Bois de Boulogne, and it is called Longchamps. There are perhaps each of those Days a thousand carriages, that come out of Paris to go round one of the Roads in the wood one after the other. There are two rows of carriages, one goes up and the other down so that the People in every carriage, can see all the others. Every body that has got a splendid carriage, a fine set of horses, or an elegant Mistress, send them out on these days to make a show at longchamps. As all the Théatres, and the greatest part of the public amusements, are shut all this week, the concourse is always very considerable for those, that cannot go there to be seen, go to see, and as it commonly happens upon the like occasions, there are always twenty to see for one there is to be seen. It is very genteel, for there are always there some of the first people in the kingdom. The hours are from five to seven, by which time very few carriages remain there; for they all go off together, so that one quarter of an hour before the place is entirely deserted, the concourse is the greatest. The origin of this curious custom, was this. There is a convent of women called Longchamps, somewhere near the Bois de Boulogne, where formerly, there was some very fine music, performed on these days, which drew a vast number of Persons out from Paris to hear it: but one year there was an uncommon concourse, and some disorders happened, which induced the Archbishop of Paris, to forbid this music on these days, but the Public, who had commonly taken a ride round part of the wood after hearing the music, continued taking the latter part of the amusement, when they were deprived of the first, and the custom has been kept up, to this day.
       After it was over we went and drank tea with Dr. Franklin. Saw Mr. Dalrymple there. The weather is very cold and disagreeable yet.
      